United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 04-1327
                                ___________

Donald X. Brown,                       *
                                       *
             Appellant,                *
                                       *
       v.                              *   Appeal from the United States
                                       *   District Court for the
Larry Norris, Director, Arkansas       *   Eastern District of Arkansas.
epartment of Correction; Max           *
Mobley, Deputy Director, Arkansas      *       [UNPUBLISHED]
Department of Correction; Dr.          *
Zoldessy, Arkansas Department of       *
Correction; John Byus, Medical         *
Administrator, Arkansas                *
Department of Correction; Linda        *
Kenyon, Infirmary Manager,             *
Wrightsville Unit, ADC; Brenda         *
Bearden, Ombudsman, Arkansas           *
Department of Correction; Brenda       *
Starr, Grievance Officer, Wrightsville *
Unit, ADC; Nix, Dentist, Wrightsville *
Unit, ADC; Dr. Coutts, Wrightsville    *
Unit, ADC; Dodge, Nurse, Wrightsville *
Unit, ADC; Gibson, Nurse,              *
Wrightsville Unit, ADC; Wigington,     *
Nurse, Wrightsville Unit, ADC;         *
Arnold, Nurse, Wrightsville Unit,      *
ADC; Graves, Mail Room, Wrightsville *
Unit, ADC; Ms. Young, Business         *
Manager, Wrightsville Unit, ADC;       *
Terry Clifton, Warden, Wrightsville    *
Unit, ADC; Eddie Cook, Assistant       *
Warden, Wrightsville Unit, ADC; Tim *
Lowery, Furniture Supervisor,            *
Wrightsville Unit, ADC; Ray Hobbs,       *
Assistant Director, Arkansas             *
Department of Correction; Harmon,        *
Warden, Maximum Security Unit,           *
ADC; Tiffanye Compton, Grievance         *
Supervisor, Arkansas Department of       *
Correction; George Brewer,               *
Classification Administrator, Arkansas   *
Department of Correction; Speers,        *
Infirmary Manager, Maximum Security      *
Unit, ADC; Lt. Walton, Grimes Unit,      *
ADC; Ronald Dobbs, Assistant             *
Director, Arkansas Department of         *
Correction; David White, Warden,         *
Tucker Unit, ADC; Mary Brim,             *
Classification Officer, Tucker Unit,     *
ADC; Wimberly, Chief of Security,        *
Maximum Security Unit, ADC; Lt.          *
Bailey, Maximum Security Unit, ADC;      *
Lt. Ivey, Maximum Security Unit,         *
ADC; Sgt. Emerich, Grimes Unit,          *
ADC; Moten, Captain, Wrightsville        *
Unit, ADC; Stout, Chief of Security,     *
Wrightsville Unit, ADC; Sgt. Foote,      *
Wrightsville Unit, ADC; F. Alino,        *
CO-II, Wrightsville Unit, ADC; Linda     *
Murphy, Pen Store, Supervisor,           *
Wrightsville Unit, ADC; T. J. Garrett,   *
Grievance Officer, Wrightsville Unit,    *
ADC; Arline Towne, Mental Health,        *
Grimes Unit, ADC; Thompson,              *
Classification, Grimes Unit, ADC; Ms.    *
Cogshell, Mental Health, Cummins         *
Unit, ADC; Jerry Moore, Mental           *
Health, Cummins Unit, ADC; Smith,        *
CO2, Cummins Unit, ADC; L. Arnold,       *


                                         -2-
CO2, Cummins Unit, ADC,                 *
                                        *
             Appellees.                 *
                                   ___________

                             Submitted: April 4, 2006
                                Filed: April 12, 2006
                                 ___________

Before WOLLMAN, BYE, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

       Arkansas inmate Donald X. Brown appeals the district court’s preservice
dismissal without prejudice of his 42 U.S.C. § 1983 action as barred by the “three-
strikes” provision of 28 U.S.C. § 1915(g). We grant Brown leave to proceed in forma
pauperis, and we remand to the district court.

      We review de novo a district court’s determination of qualifying strikes. See
Rivera v. Allin, 144 F.3d 719, 723 (11th Cir. 1998). After reviewing the relevant
documents from the cases the district court counted as strikes, we conclude that the
two dismissals for failure to exhaust prison grievance procedures--Brown v.
Jorgenson, No. 5:98CV00245, and Brown v. Mobley, No. 4:01CV00302--do not
count as strikes. While we express no opinion as to whether Brown's other dismissals
count as strikes under 28 U.S.C. § 1915(g), the record before us establishes Brown can
have no more than two strikes.

     Accordingly, we remand to the district court for further proceedings. We deny
Brown’s motion for appellate counsel.
                     ______________________________




                                         -3-